Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10,896,050) and in view of Shen et al. (US 2016/0073350).
As to claim 1, Wang teaches electronic device (710), comprising:


display a first interface of a first application (200), wherein the first interface comprises a control used to update the first interface;
display, on the first interface, M speech input prompts (204-208), wherein each speech input prompt of the M speech input prompts corresponds to one control on the first interface; (Fig.4, 402)
collect a first speech control signal entered by a user (214), wherein the first speech control signal corresponds to a first speech input prompt in the M speech input prompts;
display a second interface  (216) of the first application in response to the first speech control signal, wherein the second interface is an interface obtained through updating after a first control on the first interface is triggered, and the first control corresponds to the first speech input prompt; (406)
display a third interface of a second application (226; Par.18);
display L speech input prompts on the third interface (224), wherein the third interface comprises a control used to update the third interface, each speech input prompt of the L speech input prompts corresponds to one control on the third interface, and the L speech input prompts are different from the M speech input prompts; (Pars.8-
display a forth interface (additional interface comprising the corresponding speech prompts is provided based on the user speech input; Fig.6, 610) of the second application in response to the second speech control signal, wherein the forth interface is an interface obtained through updating after a second control on the third interface is triggered, and the second control corresponds to the second speech input prompt (Fig.3; Claim 1; Pars.25-29).

    PNG
    media_image1.png
    716
    529
    media_image1.png
    Greyscale

It is noted that Wang doesn’t explicitly teach enabling a speech application in a background in response to a wake-up signal entered by a user. Shen in same field 
The modification would have been obvious to one of ordinary skill in the art before the time of applicant’s invention in order to minimize the power consumption of the system.
As to claim 2, Wang teaches wherein after enabling the speech application in the background, the electronic device is further configured to: if a touch control operation performed by a user on the control on the first interface is detected, execute an operation instruction corresponding to the touch control operation (Pars.8, 28).
As to claim 3, Wang teaches wherein after enabling the speech application in the background, the electronic device is further configured to: display an identifier of the speech application on the first interface (Figs.2-3).
As to claim 4, Wang teaches wherein the application comprises a music application inherently including the recited music playback interface of the music application (had the user selected the music application) (210, 212), 
Regarding claim 9, the recited display for a pause command comprising a second interface including play command and other functions will be inherent in Wang’s teaching.
As to claims 10-11, Wang teaches wherein the first speech control signal comprises a name of the first control comprising a configuration file, or the second speech control signal comprises a name of the second control comprising a configuration file (Figs.2-3; Pars.9-10).


regarding claims 5-8, and 17-19 Official Notice is taken that the recited features and the corresponding voice commands are common and  well known in a camera application and would be obvious in the system taught by Wang for the purpose of providing the user with access to take and view pictures. See for ex., Hwang US 2014/0160316; Hsu et al. (US 2015/0161989).
As to claim 12, Shen teaches where the wake-up signal comprises a voice command (Abstract; Par.13).
As to claims 13, Wang teaches wherein displaying the second interface of the first application in response to the first speech control signal comprises: displaying the second interface of the first application by simulating touch operation in response to the first speech control signal (Pars.8, 28, 37).
As to claims 14, Wang teaches wherein the electronic device is further configured to: after the speech application is enabled, immediately display the M speech input prompts on the first interface; or after the speech application is enabled, display the M speech input prompts on the first interface after a preset time period (Figs.2-3).
As to claim 15, Official Notice is taken, automatically hiding prompts/menus after a period of time is common and well known in the art and would be obvious in the teaching of Wang in order to minimize the displayed contents. For such teaching see for example Kasemset et al. (US 2015/0339049; Zhang US 2018019886.
With regard to claim 16, the corresponding method comprising the steps recited in claim 1 is analogous, therefore rejected as being unpatentable over Wang et al. (US 10,896,050) and Shen et al. (US 2016/0073350).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aggarawal et al. (US 2018/0324115), Figs.1-2.
Yoon US 2019/0005957 (Abstract; Fig.4)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL ABEBE/Primary Examiner, Art Unit 2657